Citation Nr: 0734233	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of mitral valve replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years, 
prior to his retirement in October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Regional Office (RO).  
In a February 2005 decision the RO granted service connection 
for residuals of mitral valve replacement.  By letter dated 
the following month, the veteran was advised that a 10 
percent evaluation would be assigned pending the receipt of 
additional evidence.  Following an April 2005 Department of 
Veterans Affairs (VA) examination, the RO, by rating action 
dated in May 2005, assigned a 10 percent evaluation for 
residuals of mitral valve replacement, effective September 
2004.  The veteran thereafter disagreed with the assigned 
rating.


FINDING OF FACT

There is no clinical evidence of fatigue, angina, dizziness 
or cardiac hypertrophy.  


CONCLUSION OF LAW

An initial evaluation in excess of 10 percent for residuals 
of mitral valve replacement is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7016 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in November 2004 the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, to include the need to submit 
evidence of current disability, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  A November 2006 letter 
advised the veteran of what was needed to substantiate a 
claim for a higher rating, as well as the evidence needed to 
establish a disability rating and effective date.  
Thereafter, the veteran submitted additional private 
treatment records and waived RO consideration.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private and 
VA medical records and examination reports.    

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Sanders, supra; Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, private and VA 
medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for residuals of mitral 
valve replacement, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

A 100 percent evaluation may be assigned for heart valve 
replacement (prosthesis) for an indefinite period following 
date of hospital admission for valve replacement.  
Thereafter, a 100 percent rating is warranted for chronic 
congestive heart failure, or; workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent.  A 60 percent rating is warranted with 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  A 30 percent 
rating is warranted for a workload of greater than 5 METs but 
not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  A 10 percent rating is warranted with a workload 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  Diagnostic Code 7016.

The evidence supporting the veteran's claim includes his 
statements and some of 
the medical findings.  When examined by the VA in December 
2004, the examiner indicated that following the veteran's 
mitral valve replacement surgery in 2002, 
later that year, he had a stress test that revealed an 
ejection fraction of 60 percent and a METs capacity of 6.  
The veteran asserted that he was subject to arrhythmias.  It 
was noted on VA examination in April 2005 that the veteran's 
METs were estimated as 5.  On the March 2006 VA examination, 
the examiner stated that the veteran's METs capacity prior to 
surgery was 6 and was at least the same at that time.  

The evidence against the veteran's claim includes the medical 
findings on examinations.  In this regard, the Board notes 
that a private physician observed 
that the veteran had no complaints of chest pain, shortness 
of breath, dizziness or palpitations in September 2004.  He 
stated that the veteran was quite asymptomatic.  On VA 
examination in December 2004, the veteran denied atrial 
fibrillation.  An examination revealed no organomegaly.  A 
stress test in March 2005 revealed that gated ejection 
fraction was normal at 72 percent.  

On VA examination in April 2005, it was reported that the 
veteran was asymptomatic from coronary artery disease both 
before and after the bypass 
graft surgery.  The examiner reviewed the March 2005 stress 
test.  He noted that 
the veteran estimated that he walked approximately two miles 
on his job and that it did not produce any dyspnea or chest 
discomfort.  The examiner commented that the veteran's METs 
were limited by de-conditioning rather than by heart disease.  
He stated that there was no evidence of cardiac hypertrophy 
and that an electrocardiogram was normal without signs of 
left ventricular hypertrophy.

The Board acknowledges that at the time of the most recent VA 
examination, conducted in March 2006, the examiner stated 
that the veteran's METs capacity was at least 6.  This was 
not based on any testing at that time.  It is significant to 
point out that the medical records are devoid of findings of 
fatigue, angina, dizziness or syncope attributable to his 
service-connected mitral valve replacement.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of his disability.  Accordingly, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent for residuals of 
mitral valve replacement.


ORDER

An initial evaluation in excess of 10 percent for residuals 
of mitral valve replacement is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


